Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-7 recite an information processing apparatus (i.e. machine), claims 8 recites a method (i.e. process), and claim 9 recites a non-transitory storage medium (i.e. article or manufacture). Therefore claims 1-9 fall within one of the four statutory categories of invention. 
Independent  claims 1, 8, and 9 recite the limitations of acquiring places of departure and destinations of the fellow passenger users; determining as getting-in spots, spots which are different from the places of departure in a first range including the places of departure of the  acquiring places of departure and destinations… determining as getting-in spots, spots which are different from the places of departure in a first range. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of am information processing apparatus comprising a controller and a processor (claim 1), an apparatus related to the vehicle, a non-transitory storage medium (claim 9). The information processing apparatus and its components (controller, processor), a non-transitory storage medium, and the apparatus related to the vehicle are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-7 recite additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, claims 2-7 are also rejected under 35 U.S.C. 101.
Examiner notes that claim 2 further states that the apparatus related vehicle is a terminal used by a driver user who is a user who drives the vehicle or a vehicle-mounted terminal that is mounted on the vehicle to specify a traveling route of the vehicle. The apparatus related to a vehicle is still classified as a computer component recited at a high level or generality and amounts to “apply it”, which has been analyzed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (2021/0056483) in view of Rosnow (2016/0132792).

Claim 1: Kajiwara discloses: An information processing apparatus in a mode in which a plurality of users share a same vehicle, that sets getting-in spots and getting-off spots of fellow passenger users who ride in the vehicle as non- drivers, the information processing apparatus comprising a controller including at least one processor, the controller configured to execute: (Kajiwara ¶0026 disclosing a processor and processing unit; ¶0026 and ¶0057 disclosing a control unit; ¶0060 and Fig. 6 disclosing departure places and, ¶0046 disclosing determining one or more suitable places (destinations) in association with the experience information of the users, the destination proposal unit having locational information of one or more restaurants that serve Okonomiyaki X (destination); see also Fig. 3 disclosing the range of destination being within Kanagawa, etc. (see also ¶0033-¶0037 disclosing the destinations within Kanagawa and within Tokyo)
acquiring places of departure and destinations of the fellow passenger users; (Kajiwara ¶0060 and Fig. 6 disclosing departure places and, ¶0046 disclosing determining one or more suitable places (destinations) in association with the experience information of the users, the destination proposal unit having locational information of one or more restaurants that serve Okonomiyaki X (destination); see also Fig. 3 disclosing the range of destination being within Kanagawa, etc. (see also ¶0033-¶0037 disclosing the destinations within Kanagawa and within Tokyo)) 
determining as getting-in spots, spots which are different from the places of departure in a first range including the places of departure of the fellow passenger users and at which a third party can recognize a situation in which the fellow passenger users get in the vehicle; (Kajiwara ¶0060 and Fig. 6 disclosing different getting-in spots of various passengers/riders that different from the departure place (i.e. Fig. 6 shows the getting-on position of user b (P2) is different from the departure place (P1), and the getting on position of user d, is different from the departure place(s) (P2 and P1)); see also ¶0033-¶0037 disclosing the boarding location for each user being different)
and transmitting the getting-in spots and the getting-off spots of the fellow passenger users to an apparatus related to the vehicle. (Kajiwara ¶0057 disclosing the autonomous driving control unit acquires locational and temporal information included in the vehicle allocation schedule generated by the vehicle-allocation-schedule generation unit and executes control for achieving the travel route from the departure of the vehicle allocation center to the destination through all pickup points, etc.; the schedule is also transmitted to the onboard control device of the transport service vehicle)

Kajiwara in view of Rosnow discloses the following limitation:
determining as getting-off spots, spots which are different from the destinations in a second range including the destinations of the fellow passenger users and at which a third party can recognize a situation in which the fellow passenger users get off the vehicle; 


Claims 8 and 9 are directed to a method and non-transitory storage medium, respectively. Claims 8 and 9 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards an information processing apparatus. Claims 8 and 9 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 9 recites: 
Claim 9: A non-transitory storage medium that stores an information processing program in a mode in which a plurality of users share a same vehicle, for setting getting-in spots and getting-off spots of fellow passenger users who ride in the vehicle as non-drivers, the information processing program causing a computer to execute: (Kajiwara ¶0026 disclosing a computer and server including a read only memory that stores programs and central processing unit that executes the programs and random access  memory that serves as a storage device; ¶0046 disclosing determining one or more suitable places (destinations) in association with the experience information of the users, the destination proposal unit having locational information of one or more restaurants that serve Okonomiyaki X (destination); see also Fig. 3 disclosing the range of destination being within Kanagawa, etc. (see also ¶0033-¶0037 disclosing the destinations within Kanagawa and within Tokyo)

Claim 2: The information processing apparatus according to claim 1, wherein the apparatus related to the vehicle is a terminal used by a driver user who is a user who drives the vehicle or a vehicle-mounted terminal that is mounted on the vehicle to specify a traveling route of the vehicle. (Kajiwara ¶0057 disclosing the autonomous driving control unit acquires locational and temporal information included in the vehicle allocation schedule generated by the vehicle-allocation-schedule generation unit and executes control for achieving the travel route from the departure of the vehicle allocation center to the destination through all pickup points, etc.; the schedule is also transmitted to the onboard control device of the transport service vehicle)

Claim 3: The information processing apparatus according to claim 1, wherein the spot where the third party can recognize the situation in which the fellow passenger users get in the vehicle or the situation in which the36/39 fellow passenger users get off the vehicle is a place where the vehicle can be parked at commercial facilities in business. (Kajiwara ¶0022 disclosing that the location of the desired facility being the destination of the transport service vehicle may be a location that is around the location of the desired facility and suitable for the transport service vehicle to park; see also ¶0100 disclosing the parking spaces at the Okonomiyaki restaurant mentioned above, has parking spaces where the car may also be charged)

Claim 4: The information processing apparatus according to claim 2, wherein the spot where the third party can recognize the situation in which the fellow passenger users get in the vehicle or the situation in which the fellow passenger users get off the vehicle is a place where the vehicle can be parked at commercial facilities in business. (Kajiwara ¶0022 disclosing that the location of the desired facility being the destination of the transport service vehicle may be a location that is around the location of the desired facility and suitable for the transport service vehicle to park; see also ¶0100 disclosing the parking spaces at the Okonomiyaki restaurant mentioned above, has parking spaces where the car may also be charged)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (2021/0056483) in view of Rosnow (2016/0132792) further in view of Kessler (2018/0357912).

Claim 5: The information processing apparatus according to claim 1, 
Kajiwara in view of Rosnow discloses spots where the third party can recognize the situation in which the fellow passenger users get in the vehicle or the situation in which the fellow passenger users get off the vehicle, but does not explicitly disclose that the spot(s) is a place where the vehicle can be parked where a security camera is installed. Kessler discloses this limitation:
wherein the spot where the third party can recognize the situation in which the fellow passenger users get in the vehicle or the situation in which the fellow passenger users get off the vehicle is a place where the vehicle can be parked where a security camera is installed. (Kessler ¶0209 disclosing a boarding security zone for the vehicle and vehicle passengers that includes one or more surveillance systems, e.g. cameras; ¶0217 further disclosing the BMS boarding security zones including cameras and surveillance systems; ¶0009 disclosing vehicle slots allowing a vehicle to park in the vehicle slot, the boarding zone connected to the vehicle slots s that passengers cab embark or disembark from the vehicles parked in the vehicle slots)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajiwara in view of Rosnow to include that the spot where the third party can recognize the situation in which the fellow passenger users get in the vehicle or the situation in which the fellow passenger users get off the vehicle is a place where the vehicle can be parked where a security camera is installed as taught by Kessler. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kajiwara in view of Rosnow in order to identify passengers, including groups of 

Claim 6: The information processing apparatus according to claim 2,
Kajiwara in view of Rosnow discloses spots where the third party can recognize the situation in which the fellow passenger users get in the vehicle or the situation in which the fellow passenger users get off the vehicle, but does not explicitly disclose that the spot(s) is a place where the vehicle can be parked where a security camera is installed. Kessler discloses this limitation:
 wherein the spot where the third party can recognize the situation in which the fellow passenger users get in the vehicle or the situation in which the fellow passenger users get off the vehicle is a place where the vehicle can be parked where a security camera is installed. (Kessler ¶0209 disclosing a boarding security zone for the vehicle and vehicle passengers that includes one or more surveillance systems, e.g. cameras; ¶0217 further disclosing the BMS boarding security zones including cameras and surveillance systems; ¶0009 disclosing vehicle slots allowing a vehicle to park in the vehicle slot, the boarding zone connected to the vehicle slots s that passengers cab embark or disembark from the vehicles parked in the vehicle slots)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajiwara in view of Rosnow to include that the spot where the third party can recognize the situation in which the fellow passenger users get in the vehicle or the situation in which the fellow passenger users get off the vehicle is a place where the vehicle .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (2021/0056483) in view of Rosnow (2016/0132792) further in view of Shi (2018/0188049).

Claim 7: The information processing apparatus according to claim 1, 
Kajiwara in view of Rosnow discloses a first and second range (departure and destination, respectively), but does not explicitly disclose that the first range is a range in which the fellow passenger user can move on foot from the place of departure, and the second range is a range in which the fellow passenger user can move on foot from the destination. Shi discloses this limitation:
wherein the first range is a range in which the fellow passenger user can move on foot from the place of departure, and the second range is a range in which the fellow passenger user can move on foot from the destination. (Shi ¶0178 disclosing features including a distance of walking relating to an existing route; a passenger ,ay need to walk to a stop area to get on a vehicle along the route (departure); and when the passenger gets off the vehicle at another stop area he/she may also need to walk to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajiwara in view of Rosnow to include that the first range is a range in which the fellow passenger user can move on foot from the place of departure, and the second range is a range in which the fellow passenger user can move on foot from the destination as taught by Shi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kajiwara in view of Rosnow in order to determine route of transportation service and improve efficiency and the user experience (see ¶0003 of Shi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628